

116 S4707 IS: Verifiable, Orderly, and Timely Election Results Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4707IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to provide Federal standards for mail-in ballots and reporting of election results with respect to elections for Federal office.1.Short titleThis Act may be cited as the Verifiable, Orderly, and Timely Election Results Act.2.Federal standards for mail-in ballots(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.) is amended—(1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and(2)by inserting after section 303 the following new section:304.Federal standards for mail-in ballots(a)In generalWhen otherwise permitted by State law, any vote-by-mail system used in an election for Federal office must be designed and implemented to ensure a secure, uniform, and timely system to cast a mail-in ballot in accordance with this section.(b)Requests(1)In generalRequests for a mail-in ballot under such system may be submitted electronically or by postal mail using a standardized form approved for such requests by the chief State election official.(2)RequestThe form for such requests must enable an election official who receives the request to confirm—(A)the identity of the individual submitting the request;(B)that the individual is validly registered to vote in the jurisdiction where the request is submitted; and(C)that the individual continues to reside at the physical address where the individual is registered to vote (if different than the mailing address where the ballot is requested to be sent).(3)Deadline for submissionSuch request must be submitted by an individual and received by the office of the State or local election supervisor not later than 21 days before the date of the election for Federal office.(4)Mailing of ballotsUpon receipt of such a request, the State or local election supervisor shall fulfill the request by mailing a mail-in ballot to the individual within 3 days.(c)Requirements for State or local election officialsThe office of the State or local election supervisor shall—(1)record the total number of mail-in ballots sent to voters pursuant to this section; and(2)include a notation on the voter rolls maintained by the office and provided to the individual polling locations, which identifies that a voter has received a mail-in ballot and the date that mail-in ballot was sent to the voter.(d)Ballot requirements(1)In generalTo be considered validly cast and eligible to be counted in an election for Federal office, a mail-in ballot must—(A)be marked using blue or black ink, and properly designate the individual’s vote for each candidate;(B)be signed by the individual using the same signature the individual used to register to vote;(C)be dated;(D)be received by the appropriate election official no later than the time polls close on the date of the election;(E)include an attestation, signed by the individual, that the individual submitting the mail-in ballot is—(i)the individual to whom the ballot was mailed;(ii)registered to vote in the jurisdiction where the ballot is being submitted; and(iii)submitting the mail-in ballot in lieu of casting a ballot in-person, and will not attempt to cast a ballot in-person after submitting the mail-in ballot.(2)Return of ballots in-personAn individual may choose to return a mail-in ballot in-person to the polling place where the individual is registered to vote in lieu of returning the ballot by mail. (e)Option To vote in-Person(1)In generalAn individual who receives a mail-in ballot with respect to an election for Federal office may instead vote in-person in such election if the individual turns in the blank or incomplete mail-in ballot received by the individual to the polling location where the individual plans to vote in-person.(2)Provisional ballotIf the individual attempts to vote in-person but does not bring their blank or incomplete mail-in ballot to the polling location, the individual shall be directed to complete a provisional ballot.(f)Persons permitted To possess mail-In ballots(1)In generalIt shall be unlawful for any person to possess or return a mail-in ballot completed by another person, except as provided in this subsection.(2)Immediate family member(A)In generalA person may possess or return a mail-in ballot completed by an immediate family member, provided that the person does not possess more than two such completed mail-in ballots other than his or her own.(B)Definition of immediate family memberIn this paragraph, the term immediate family member means the spouse, child, parent, grandparent, or sibling of the person.(3)Caregiver(A)In generalA caregiver may possess or return a mail-in ballot completed by a person under the supervision or care of the caregiver, provided that the caregiver does not possess more than two such completed mail-in ballots other than his or her own.(B)Definition of caregiverIn this paragraph, the term caregiver means an individual who has the responsibility for the care of an older individual, either voluntarily, by contract, by receipt of payment for care, or as a result of the operation of law and means an individual who provides (on behalf of such individual or of a public or private agency, organization, or institution) compensated or uncompensated care to an older individual.(4)Incidental possession exceptedThe prohibition under paragraph (1) shall not apply to the incidental possession of mail-in ballots by a postal worker or election official acting within the scope of his or her official capacity.(5)PenaltyAny person who violates this subsection shall be fined under title 18, United States Code, or imprisoned not more than 1 year, or both. (g)Effective dateThis section shall apply with respect to elections for Federal office held after the date of the enactment of this section..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.3.Federal standards for reporting election results(a)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.), as amended by section 2(a), is amended—(1)by redesignating sections 305 and 306 as sections 306 and 307, respectively; and(2)by inserting after section 304 the following new section: 305.Federal standards for reporting election results(a)In generalThe chief State election official shall ensure that ballots validly cast in an election for Federal office are able to be counted and reported in a timely manner as follows:(1)Mail-in ballots received prior to the date of the election shall be counted beginning at the time polls open on the date of the election.(2)One hour after polls close on the date of the election, each voting precinct shall report to the chief State election official the following:(A)The total number of mail-in ballots received by the voting precinct.(B)The total number of ballots cast in-person in the voting precinct.(C)Of the ballots reported under subparagraphs (A) and (B), the number of such ballots that have been counted and the number of such ballots that remain to be counted.(3)All ballots validly cast in an election for Federal office shall be counted and reported within 24 hours after the conclusion of voting on the date of the election.(b)Effective dateThis section shall apply with respect to elections for Federal office held after the date of the enactment of this section..(b)Conforming amendment relating to enforcementSection 401 of such Act (52 U.S.C. 21111), as amended by section 2(b), is amended by striking and 304 and inserting 304, and 305.